Case 3:17-cv-01104-VLB Document 80-34 Filed 05/15/19 Page 1 of 22




           Exhibit 162
 Filed Under Seal
Case 3:17-cv-01104-VLB Document 80-34 Filed 05/15/19 Page 2 of 22




           Exhibit 162
      Case 3:17-cv-01104-VLB Document 80-34 Filed 05/15/19 Page 3 of 22
2/19/2019                   Jamaal Ahmed Thomas                           Page: 1

  1                     UNITED STATES DISTRICT COURT
                          DISTRICT OF CONNECTICUT
  2

  3    * * * * * * * * * * * * * * *
       SUSAN BYRNE,                  )
  4                                  )
                 Plaintiff,          )
  5                                  ) Civil Action No.
            vs.                      ) 3:17-CV-01104 (VLB)
  6                                  )
       YALE UNIVERSITY, INC.,        )
  7                                  )
                 Defendant.          )
  8    * * * * * * * * * * * * * * *

  9

 10

 11         **CONFIDENTIAL PORTIONS INCLUDED ON INDEX PAGE**

 12

 13                DEPOSITION OF:      JAMAAL AHMED THOMAS

 14                DATE:    FEBRUARY 19, 2019

 15                HELD AT:    MADSEN, PRESTLEY & PARENTEAU, LLC

 16                            402 Asylum Street

 17                            Hartford, Connecticut        06103

 18

 19    Reporter:    Sandra Semevolos, RMR, CRR, CRC, CSR #74

 20

 21

 22

 23                        CASSIAN REPORTING, LLC
                         21 Oak Street - Suite 307
 24                     Hartford, Connecticut 06106
                               (860) 595-7462
 25                   scheduling@cassianreporting.com

                            Cassian Reporting, LLC
               (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 80-34 Filed 05/15/19 Page 4 of 22
2/19/2019                   Jamaal Ahmed Thomas                           Page: 3

  1                                   INDEX

  2    EXAMINATION

  3    Witness Name                                                  Page

  4    Jamaal Ahmed Thomas

  5         Direct By Ms. Howard .......................... 6

  6

  7

  8                     CONFIDENTIAL TESTIMONY PAGES

  9         Confidential.......................23 through 43

 10         Confidential.......................53 through 57

 11         Confidential.......................70 through 79

 12         Confidential.......................84

 13         Confidential......................132 through 140

 14         Confidential......................148

 15

 16

 17                          PLAINTIFF'S EXHIBITS

 18                     (Marked For Identification)

 19                                                                  Page

 20    Exhibit 91 Marked ................................ 29
       Email, Bates Numbers BYRNE018797 through 18798
 21
       Exhibit 92 Marked ................................ 93
 22    Yale University Department of Spanish and
       Portuguese Memo dated June 1, 2015, Bates Numbers
 23    BYRNE015789 through 15790

 24    Exhibit 93 Marked ................................ 117
       Handwritten notes, Bates Numbers BYRNE017240
 25    through 17241

                            Cassian Reporting, LLC
               (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 80-34 Filed 05/15/19 Page 5 of 22
2/19/2019                    Jamaal Ahmed Thomas                          Page: 23

  1                (Beginning of confidential testimony.)

  2         A.       In terms of I guess direct reports, there

  3    was -- the one that I have the clearest recollection of

  4    is Professor Moira --

  5         Q.       Fradinger?

  6         A.       -- Fradinger.     And I know in terms of just

  7    other people who also mentioned being aware of these

  8    concerns, there would be Professor Jackson, Professor

  9    González-Pérez, Professor Poole.          And that's what I

 10    could recall.

 11         Q.       Was there also a Professor Trumpener, Katie

 12    Trumpener?

 13         A.       Yes.

 14         Q.       From Comparative Literature; yes?

 15         A.       Yes.

 16         Q.       Professor Carol Jacobs?

 17         A.       Yes.

 18         Q.       And did the Comparative Literature Department

 19    ask to be interviewed -- to participate, rather, in the

 20    climate review?

 21         A.       Yes.

 22         Q.       And also Professor David Quint, did he

 23    participate in the interviews from Comparative

 24    Literature?

 25         A.       I don't recall.

                              Cassian Reporting, LLC
                 (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 80-34 Filed 05/15/19 Page 6 of 22
2/19/2019                     Jamaal Ahmed Thomas                         Page: 24

  1         Q.       So you said you have the clearest recollection

  2    of Professor Fradinger?

  3         A.       Yes.

  4         Q.       What did Professor Fradinger report or talk

  5    about during her climate review interview?

  6                         MR. SALAZAR-AUSTIN:     And this part is

  7    still marked confidential?

  8                         MS. HOWARD:   Yes.

  9         A.       She reported that he had made a number of

 10    inappropriate comments over an extended period of time

 11    and then it culminated in a single incident in which he

 12    made some unwelcome advances, kissed her without her

 13    consent and pulled onto her hair, a ponytail, pulled on

 14    her hair in a way that she found suggestive and

 15    inappropriate, and this was in front of a large -- not

 16    in front of a large number of people; it was in front of

 17    an audience, and those are the substance of the

 18    concerns.

 19         Q.       Did you consider -- actually, let's go back to

 20    Professor Byrne for one second.

 21                  Did you consider what Professor Byrne was

 22    reporting to be incidences of sexual harassment?

 23                         MR. SALAZAR-AUSTIN:     Objection.

 24                         You can answer.

 25         A.       I would say that -- I would say that I don't

                              Cassian Reporting, LLC
                 (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 80-34 Filed 05/15/19 Page 7 of 22
2/19/2019                    Jamaal Ahmed Thomas                          Page: 25

  1    know.

  2         Q.       And with Professor Fradinger, did you consider

  3    what Professor Fradinger was reporting to be incidences

  4    of sexual harassment?

  5                        MR. SALAZAR-AUSTIN:      Objection.

  6         A.       I would also say that I don't know.

  7         Q.       Okay.   So let's go to Professor Jackson.

  8                  What did he discuss in terms of concerns of

  9    sexual harassment regarding RGE?

 10                        MR. SALAZAR-AUSTIN:      Objection.

 11                        THE WITNESS:    Shall I answer it?

 12                        MR. SALAZAR-AUSTIN:      Yes.   It's for the

 13    record.

 14                        MS. HOWARD:    So unless you are instructed

 15    not to answer.

 16                        THE WITNESS:    Absolutely.     I've been

 17    trying to do the right thing.

 18                        MS. HOWARD:    I understand.

 19                        MR. SALAZAR-AUSTIN:      As Attorney Howard

 20    indicated, if there is ever a time when I'm instructing

 21    you not to answer, I'll be specific about that.

 22                        THE WITNESS:    Okay, cool.

 23         A.       There were rumors of intimate relationships

 24    with students, inappropriate comments, inappropriate

 25    behavior in a general sense.

                              Cassian Reporting, LLC
                 (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 80-34 Filed 05/15/19 Page 8 of 22
2/19/2019                    Jamaal Ahmed Thomas                          Page: 26

  1    BY MS. HOWARD:

  2         Q.       With respect to the inappropriate comments,

  3    inappropriate behavior that Professor Jackson discussed

  4    during his interview, would you have considered that to

  5    be examples of sexual harassment?

  6                        MR. SALAZAR-AUSTIN:      Objection.

  7         A.       I do not recall enough about the specific

  8    details to draw a conclusion.

  9         Q.       And Professor González-Pérez, what did he

 10    discuss with respect to RGE and sexual harassment during

 11    his climate review interview?

 12                        MR. SALAZAR-AUSTIN:      Objection.

 13         A.       He referenced inappropriate, inappropriate

 14    behavior, a past intimate relationship with a student

 15    and an effort to -- and some actions that may have had a

 16    negative impact on the career of a woman with whom he

 17    had an intimate relationship.

 18         Q.       His wife?

 19         A.       No.   With whom RGE had an intimate

 20    relationship.

 21         Q.       The actions that Professor González-Pérez

 22    mentioned that may have had a negative impact on the

 23    career of a woman that RGE had an intimate relationship

 24    with, what were those actions?

 25         A.       That at the close of the intimate relationship

                              Cassian Reporting, LLC
                 (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 80-34 Filed 05/15/19 Page 9 of 22
2/19/2019                    Jamaal Ahmed Thomas                          Page: 27

  1    that RGE took some steps to negatively impact that

  2    person's career.

  3         Q.       What steps?

  4         A.       Speaking to colleagues and other universities

  5    in order to spread something negative about her.

  6         Q.       Were there any other steps that Professor

  7    González-Pérez mentioned?

  8         A.       I don't recall specifically.

  9         Q.       Do you recall generally?

 10         A.       I recall that there were other steps; I just

 11    don't recall the specifics of what those were.

 12         Q.       And the inappropriate behavior that Professor

 13    González-Pérez referenced, what was he describing?

 14         A.       Sexualized jokes, comments about the physical

 15    appearance of colleagues and students, behavior that he

 16    would characterize as demeaning, targeting women who

 17    were support staff for the department.

 18         Q.       And going back to what Professor Jackson

 19    discussed during his interview, did he ever mention

 20    discussing the sexual misconduct or this behavior by RGE

 21    with Professor Adorno?

 22         A.       I don't recall.

 23                        MR. SALAZAR-AUSTIN:      I'm sorry,

 24    objection.

 25         Q.       And then Professor González-Pérez, did he ever

                              Cassian Reporting, LLC
                 (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 80-34 Filed 05/15/19 Page 10 of 22
2/19/2019                    Jamaal Ahmed Thomas                       Page: 32

  1    Fradinger, Professor Fradinger; is that correct?

  2         A.       Yes.

  3         Q.       And Professor Trumpener also reported during

  4    her interview to you that Professor Jacobs detailed

  5    sexually charged and inappropriate remarks that RGE made

  6    to her?

  7         A.       Yes.

  8         Q.       Professor Jacobs.

  9                  And the last thing that Professor Trumpener

 10    reported to you during her climate review interview was

 11    that she had problematic interactions with RGE?

 12         A.       Yes.

 13         Q.       During Professor Trumpener's interview, did

 14    she report having heard that Professor Fradinger

 15    reported to administrators about RGE's inappropriate

 16    behavior with her?        Strike that.    Let me ask a

 17    better-phrased question.

 18                  During Professor Trumpener's interview, did

 19    she discuss having heard that Professor Fradinger

 20    complained about Professor RGE to administrators?

 21         A.       Yes.

 22         Q.       And so in her email, she in fact states that

 23    she, Professor Trumpener, heard many times Professor

 24    Fradinger complain of his attentions, passed on to

 25    various administrators, (Emily Bakemeier, Mary Miller,

                              Cassian Reporting, LLC
                 (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 80-34 Filed 05/15/19 Page 11 of 22
2/19/2019                     Jamaal Ahmed Thomas                      Page: 36

  1         A.       Yes.

  2         Q.       And when was the first time you saw this

  3    document?

  4         A.       I would say towards the end of March in 2015.

  5         Q.       And do you recall how you ended up seeing a

  6    copy of this document?

  7         A.       Yes.    I received a copy from Harold Rose.           He

  8    is part of our Office of General Counsel.

  9         Q.       And when was the first time you had a

 10    discussion about Exhibit 32 with anyone?

 11         A.       Roughly around the same time frame.

 12         Q.       And who did you discuss Exhibit 32 with?

 13         A.       Well, I had the conversation with Harold about

 14    whether --

 15                         MR. SALAZAR-AUSTIN:     I would just caution

 16    the witness not to testify regarding conversations he

 17    may have had with Yale's in-house counsel.

 18                         THE WITNESS:   Yes, sorry.

 19         Q.       Other than Harold Rose, did you have any

 20    conversations -- strike that.

 21                  What was the first conversation that you had

 22    about Exhibit 32 with an individual who was -- with

 23    anyone other than Harold Rose?

 24         A.       It was during a meeting with some senior staff

 25    within the university to discuss the climate review.

                              Cassian Reporting, LLC
                 (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 80-34 Filed 05/15/19 Page 12 of 22
2/19/2019                    Jamaal Ahmed Thomas                       Page: 37

  1         Q.       So by the time you had this meeting, you

  2    already knew that you would be participating --

  3    conducting the climate review?

  4         A.       Yes.

  5         Q.       When did you first discover that you would

  6    be -- strike that.

  7                  Did you first discover that you would be

  8    conducting the climate review when you received a copy

  9    of Exhibit 32?

 10         A.       Yes.

 11         Q.       And so the meeting that you had with some

 12    senior staff to discuss the climate review, what was the

 13    purpose of that meeting?

 14         A.       To discuss the purpose and scope of the

 15    review.

 16         Q.       And was this a meeting where you all came to a

 17    consensus, or was someone telling you what the purpose

 18    would be at the climate review?

 19         A.       In terms of the purpose, we were informed.

 20         Q.       And who informed you of the purpose of the

 21    climate review?

 22         A.       The provost, Ben Polak.

 23         Q.       Was Ben Polak at the meeting?

 24         A.       Yes.

 25         Q.       Who else was at the meeting?

                              Cassian Reporting, LLC
                 (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 80-34 Filed 05/15/19 Page 13 of 22
2/19/2019                     Jamaal Ahmed Thomas                      Page: 38

  1                   Was Tamar Gendler at the meeting?

  2          A.       Yes.

  3          Q.       Other than Provost Ben Polak and Tamar

  4    Gendler, who else was at the meeting?

  5                   Was Jack Dovidio at the meeting?

  6          A.       I don't recall.

  7          Q.       Was Lynn Cooley at the meeting?

  8          A.       Yes.

  9          Q.       Was Amy Hungerford at the meeting?

 10          A.       No.

 11          Q.       Do you recall anyone else who was at the

 12    meeting?

 13          A.       Yes.   I recall that Pamela Schirmeister was at

 14    the meeting and Allegra di Bonaventura was at the

 15    meeting and that John Mangan was at the meeting.

 16          Q.       And who called this meeting?

 17          A.       I don't know.     I was invited by OGC, by the

 18    Office of General Counsel, but I don't know who convened

 19    it.

 20          Q.       Tell me everything that you recall about this

 21    meeting.

 22          A.       We discussed the purpose of the review.         We

 23    were given some context about potential issues within

 24    the department, and we had a conversation about the

 25    approach to conducting the review, just in terms of

                               Cassian Reporting, LLC
                  (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 80-34 Filed 05/15/19 Page 14 of 22
2/19/2019                      Jamaal Ahmed Thomas                      Page: 39

  1    procedure.

  2         Q.       And in terms of the context that you were

  3    given about potential issues within the department, who

  4    gave that context?

  5         A.       Both Pamela and Allegra.

  6         Q.       And what sort of context did they give about

  7    potential issues within the department?

  8         A.       Some expressions of dissatisfaction from

  9    students as well as from faculty members.

 10         Q.       How so?    So how do you mean?      Strike that.

 11                  When you say "expressions of dissatisfaction,"

 12    what do you mean?

 13         A.       Concerns that they had been made aware of from

 14    students and from faculty members, that they were

 15    unhappy or that they were dissatisfied.

 16         Q.       Were either of them more specific about who

 17    expressed these concerns of dissatisfaction?

 18         A.       Yes.

 19         Q.       Who did they say expressed this

 20    dissatisfaction?

 21         A.       I don't recall the names.

 22         Q.       But they did say it was students and faculty

 23    members?

 24         A.       Yes.

 25         Q.       And in terms of the approach procedure for

                              Cassian Reporting, LLC
                 (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 80-34 Filed 05/15/19 Page 15 of 22
2/19/2019                    Jamaal Ahmed Thomas                       Page: 40

  1    conducting the climate review, who discussed what the

  2    approach procedure should be?

  3         A.       We were all part of that conversation.

  4         Q.       And was there a consensus reached about what

  5    the approach should be for the climate review?

  6         A.       Yes.

  7         Q.       And what was that consensus?

  8         A.       The plan was to have an email inviting members

  9    of the department to reach out and schedule

 10    conversations with myself and with Barbara Goren, who I

 11    worked with on this project, and that the response would

 12    come -- the response in the scheduling would happen

 13    centrally through someone who was, you know, affiliated

 14    with UWC and was well-versed in dealing with

 15    confidential matters of all kinds, and the original plan

 16    was to have a series of meetings with members of the

 17    department at a location in the graduate school, and we

 18    would start by having conversations with the students,

 19    then move on to instructional faculty, then to ladder

 20    faculty and finally to the senior tenured faculty.

 21         Q.       When you say "original plan," was there some

 22    sort of modification that was made from --

 23         A.       Yes.

 24         Q.       What sort of modification?

 25         A.       We had to -- well, the two most significant

                              Cassian Reporting, LLC
                 (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 80-34 Filed 05/15/19 Page 16 of 22
2/19/2019                      Jamaal Ahmed Thomas                     Page: 53

  1                   (Beginning of Confidential testimony.)

  2          Q.       What people reported concerns about

  3    retaliation during the climate review interviews?

  4          A.       I would say that all of the junior faculty,

  5    you know, the ladder faculty who were -- the ladder

  6    faculty who were not tenured; they all expressed that

  7    concern.

  8          Q.       So Kevin Poole?

  9          A.       Yes.

 10          Q.       Susan Byrne?

 11          A.       Yes.

 12          Q.       Who are the other faculty you are referring

 13    to?

 14          A.       Paulo Moreira and there were a number of

 15    students who also reported similar concerns.

 16          Q.       Graduate students?

 17          A.       Graduate students, yes.

 18          Q.       In terms of the junior faculty, did they

 19    report concerns about retaliation from any particular

 20    individual?

 21                          MR. SALAZAR-AUSTIN:     Objection.

 22          A.       Yes.

 23          Q.       Professor Adorno?

 24          A.       Yes.

 25          Q.       Did they also mention Professor Valis?

                               Cassian Reporting, LLC
                  (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 80-34 Filed 05/15/19 Page 17 of 22
2/19/2019                     Jamaal Ahmed Thomas                       Page: 54

  1         A.       Yes.

  2         Q.       And Professor RGE?

  3         A.       Yes.

  4         Q.       Did the junior faculty report concerns about

  5    retaliation from any other individual?

  6                         MR. SALAZAR-AUSTIN:     Objection.

  7         A.       No.

  8         Q.       Starting with Professor Adorno, what concerns

  9    did Kevin Poole report -- strike that.

 10                  Starting with Professor Adorno, did Kevin

 11    Poole report any concerns about retaliation from

 12    Professor Adorno?

 13                         MR. SALAZAR-AUSTIN:     Objection.      Sorry,

 14    objection.

 15         A.       Yes.

 16         Q.       What concerns did Kevin Poole report?

 17         A.       I don't recall.

 18         Q.       Did Kevin Poole report any concerns about

 19    retaliation from Professor Valis?

 20                         MR. SALAZAR-AUSTIN:     Objection.

 21         A.       No.

 22         Q.       Did Kevin Poole discuss any concerns about

 23    retaliation from Professor RGE?

 24                         MR. SALAZAR-AUSTIN:     Objection.

 25         A.       Yes.

                              Cassian Reporting, LLC
                 (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 80-34 Filed 05/15/19 Page 18 of 22
2/19/2019                     Jamaal Ahmed Thomas                      Page: 55

  1         Q.       What concerns did he discuss?

  2         A.       I don't recall.

  3         Q.       Did Susan Byrne discuss any concerns about

  4    retaliation from Professor Adorno?

  5         A.       Yes.

  6                         MR. SALAZAR-AUSTIN:     Objection.

  7         Q.       What concerns did she discuss?

  8         A.       I don't recall.

  9         Q.       Did Susan Byrne discuss any concerns about

 10    retaliation from Professor Valis?

 11                         MR. SALAZAR-AUSTIN:     Objection.

 12         A.       Yes.

 13         Q.       What concerns did she discuss?

 14         A.       I don't recall.

 15         Q.       Did Susan Byrne discuss any concerns about

 16    retaliation from Professor RGE?

 17         A.       Yes.

 18                         MR. SALAZAR-AUSTIN:     Objection.

 19         Q.       What concerns did she discuss?

 20         A.       I don't recall.

 21         Q.       And did Paulo Moreira discuss any concerns

 22    about retaliation from Professor Adorno?

 23                         MR. SALAZAR-AUSTIN:     Objection.

 24         A.       I don't recall.

 25         Q.       Did Paulo Moreira discuss any concerns about

                              Cassian Reporting, LLC
                 (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 80-34 Filed 05/15/19 Page 19 of 22
2/19/2019                      Jamaal Ahmed Thomas                     Page: 77

  1         A.       We were instructed to do so.

  2         Q.       By the provost?

  3         A.       No.

  4         Q.       Did you have any sort of timetable for the

  5    climate review report?

  6         A.       No.

  7         Q.       And in terms of your understanding of how to

  8    handle any reports of sexual harassment or sexual

  9    misconduct during interviews, from whom did you gain

 10    this understanding.

 11         A.       I don't recall.

 12         Q.       After you and Barbara Goren got to a final

 13    draft, after it was sent -- strike that.

 14                  After you and Barbara Goren had a final

 15    climate review report, was the actual report sent to

 16    anyone?

 17         A.       Yes.

 18         Q.       Who?

 19         A.       Harold.

 20         Q.       Other than Harold, did anyone else get a copy

 21    of the final climate review report?

 22         A.       I don't know.

 23         Q.       Did you send a copy of the climate review

 24    report to anyone other than Harold?

 25         A.       No.

                              Cassian Reporting, LLC
                 (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 80-34 Filed 05/15/19 Page 20 of 22
2/19/2019                     Jamaal Ahmed Thomas                     Page: 137

  1    or might not say during interviews?

  2         A.       I don't recall.

  3         Q.       And did you ask Professor Valis if she had

  4    conversations with her colleagues about what they might

  5    or might not say during interviews?

  6         A.       I don't recall.

  7         Q.       Did you have any concerns about collusion

  8    between Professors Valis, Adorno and RGE with respect to

  9    their testimony at the climate review since they all had

 10    the same individual participate in their interviews?

 11         A.       Yes.

 12                         MR. SALAZAR-AUSTIN:     Objection.

 13         Q.       Did you discuss that concern with anyone?

 14         A.       Yes.

 15         Q.       Who?

 16         A.       With Harold.

 17         Q.       Did you discuss that concern with Barbara

 18    Goren?

 19         A.       Yes.

 20         Q.       Did you and Barbara come to any decision

 21    regarding how to address those concerns?

 22         A.       Yes.

 23         Q.       What was the decision?

 24         A.       To be clear, I guess to be transparent about

 25    Professor Stith's involvement to the degree that it was

                              Cassian Reporting, LLC
                 (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 80-34 Filed 05/15/19 Page 21 of 22
2/19/2019                    Jamaal Ahmed Thomas                      Page: 138

  1    there.     Also to have a specific reference to the

  2    concerns that were raised by that faculty member about

  3    coaching, and that, you know, just to put those -- to

  4    ensure that those facts were there for whoever might be

  5    making any decisions, you know, based on the report.

  6         Q.       Were there any actions that you undertook to

  7    address your concerns about collusion between Professors

  8    RGE, Adorno and Valis?

  9         A.       There were not.

 10         Q.       And as far as you know, were there any actions

 11    that Barbara Goren undertook to address any concerns she

 12    may have had about collusion between Professors RGE,

 13    Adorno and Valis?

 14         A.       Not other than what I described earlier, no.

 15         Q.       And who was the faculty member who mentioned

 16    that they had overheard Professor Adorno coaching

 17    Professor Valis?       Strike that question.

 18                        MS. HOWARD:    Let's mark this

 19    confidential.       Or are we still in confidential?

 20                        THE REPORTER:     Yes.

 21                        MR. SALAZAR-AUSTIN:      We still are.

 22         Q.       Okay.   So who was the faculty member that

 23    mentioned that they overheard Professor Adorno coaching

 24    Professor Valis?

 25         A.       It was Professor Poole.

                              Cassian Reporting, LLC
                 (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 80-34 Filed 05/15/19 Page 22 of 22
2/19/2019                    Jamaal Ahmed Thomas                      Page: 169

  1                       C E R T I F I C A T E

  2    STATE OF CONNECTICUT

  3              I, SANDRA SEMEVOLOS, a Registered Merit
       Reporter and Notary Public within and for the State of
  4    Connecticut, do hereby certify that I reported the
       deposition of JAMAAL AHMED THOMAS on FEBRUARY 19, 2019,
  5    at the offices of MADSEN, PRESTLEY & PARENTEAU, LLC, 402
       Asylum Street, Hartford, Connecticut 06103.
  6
                 I further certify that the above-named
  7    deponent was by me first duly sworn to testify to the
       truth, the whole truth and nothing but the truth
  8    concerning his knowledge in the matter of the case of
       SUSAN BYRNE, vs. YALE UNIVERSITY, INC., now pending in
  9    the UNITED STATES DISTRICT COURT, for the DISTRICT OF
       CONNECTICUT.
 10
                 I further certify that the within testimony
 11    was taken by me stenographically and reduced to
       typewritten form under my direction by means of COMPUTER
 12    ASSISTED TRANSCRIPTION; and I further certify that said
       deposition is a true record of the testimony given by
 13    said witness.

 14              I further certify that I am neither counsel
       for, related to, nor employed by any of the parties to
 15    the action in which this deposition was taken; and
       further, that I am not a relative or employee of any
 16    attorney or counsel employed by the parties hereto, nor
       financially or otherwise interested in the outcome of
 17    the action.

 18
                    WITNESS my hand this 1st day of March, 2019.
 19

 20

 21

 22    ___________________________________________
       Sandra Semevolos, RMR, CRR, CRC, CSR #74
 23    Notary Public
       My Commission Expires: September 30, 2020
 24

 25

                             Cassian Reporting, LLC
                (860) 595-7462 - scheduling@cassianreporting.com
